Case 1:05-cr-00203-TDC Document 190 Filed 05/24/21 Page 1 of 9

FILE
U.S. DISTRICT COURT
MISTRICT AT MAQY] ANE
UNITED STATES DISTRICT COURT VISTRICT CF MARYLAND
DISTRICT OF MARYLAND -

M21 WAY 24 PY: 37

UNITED STATES OF AMERICA CLERK'S 6

Vv. ¥
WILLIAM KING, Criminal Action No. TDC-05-0203
Defendant.

 

MEMORANDUM ORDER

Defendant William King has filed a Motion to Reduce Sentence Pursuant to 18 U.S.C. §
3582(c)(1)(A)(i) and Section 403 of the First Step Act. On April 7, 2006, a jury convicted King
of 32 counts of a 33-count Superseding Indictment. Specifically, the jury returned guilty verdicts
on: one count of conspiracy to interfere with commerce by robbery and extortion, in violation of
18 U.S.C. § 1951 (Count 1); one count of conspiracy to possess with intent to distribute narcotics,
in violation of 21 U.S.C. § 846 (Count 2); one count of conspiracy to possess firearms in
furtherance of a crime of violence or a drug trafficking crime, in violation of 18 U.S.C. § 924(0)
(Count 3); nine counts of possession with intent to distribute narcotics, in violation of 21 U.S.C. §
841(a)(1) (Counts 4, 5, 7, 8, 14, 18, 22, 26, and 30); seven counts of interference with commerce
by robbery and extortion, known as Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (Counts
10, 12, 16, 20, 24, 28, and 32); and 13 counts of possession of a firearm in furtherance of a crime
of violence or a drug trafficking crime, in violation of 18 U.S.C. § 924(c) (Counts 6, 9, 11, 13,
17,19, 21, 23, 25, 27, 29, 31, and 33). ECF No. 85.

On June 16, 2006, United States District Judge J. Frederick Motz sentenced King to 121
months of imprisonment on Counts 1-3, 5, 7-8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, and 32,

to run concurrently; 60 months of imprisonment on Count 4, to run concurrently to the 121-month
Case 1:05-cr-00203-TDC Document 190 Filed 05/24/21 Page 2 of 9

sentences; 60 months of imprisonment on Count 6, to run consecutively to the sentences on Counts
1-3, 4, 5, 7-8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, and 32; and 25 years of imprisonment on
each of Counts 9, 11, 13, 17, 19, 21, 23, 25, 27, 29, 31, and 33, to run consecutively to each other
and any other sentence imposed, for a total term of imprisonment of 3,781 months or 315 years
and one month. In 2014, pursuant to 18 U.S.C. § 3582(c)(2), the 121-month sentences were
reduced to 78-month sentences. ECF No. 147.

The Motion is fully briefed, and the parties agree that no further hearings are required. For
the reasons set forth below, the Motion will be GRANTED IN PART and DENIED IN PART.

DISCUSSION

King seeks a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A) on the grounds that
there are “extraordinary and compelling reasons” for a reduction under that provision based on:
(1) the changes in the law that render his original 315-year sentence substantially higher than a
sentence that would be imposed today; and (2) the COVID-19 pandemic.
I. Legal Standard

Ordinarily, “[t]he court may not modify a term of imprisonment once it has been imposed.”
18 U.S.C. § 3582(c) (2018). This general rule is subject to certain exceptions, including the
compassionate release provision, which allows the Bureau of Prisons (“BOP”) to seek a
modification of a prisoner’s sentence. See id. § 3582(c)(1)(A). Under the First Step Act of 2018
(“FSA”), Pub. L. No. 115-391, 132 Stat. 5194 (2018), the compassionate release provision was
modified to also allow prisoners to seek a sentence reduction directly from the Court. The
provision now provides, in relevant part, that:

The court may not modify a term of imprisonment once it has been imposed except
that:

(1) in any case that—
Case 1:05-cr-00203-TDC Document 190 Filed 05/24/21 Page 3 of 9

(A) _ the court, upon motion of the Director of the Bureau of Prisons, or
upon motion of the defendant after the defendant has fully
exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant’s behalf or the lapse
of 30 days from the receipt of such request by the warden of the
defendant’s facility, whichever is earlier, may reduce the term of
imprisonment (and may impose a term of probation or supervised
release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment), after
considering the factors set forth in section 3553(a) to the extent that
they are applicable, if it finds that—

(1) extraordinary and compelling reasons warrant such a
reduction;

and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission][.]

18 U.S.C. § 3582(c)(1)(A). There is no dispute that King has satisfied the requirement of
exhaustion of administrative remedies. Although the Government has argued that sentence
reductions under this provision are limited by the existing policy statement in the United States
Sentencing Guidelines (“the Guidelines”), U.S.S.G. § 1B.13, the United States Court of Appeals
for the Fourth Circuit has held that because that policy statement pre-dates the FSA and thus cannot
be deemed to apply to the new regime under which district courts may grant compassionate release
absent a request from the BOP, “district courts are empowered to consider any extraordinary and
compelling reason for release that a defendant might raise.” United States v. McCoy, 981 F.3d
271, 284 (4th Cir. 2020).
Il. Extraordinary and Compelling Reasons

A. Stacked § 924(c) Sentences

King argues that there are extraordinary and compelling reasons for a sentence reduction

because his total original sentence of 315 years, even as modified in 2014, reflects the result of
Case 1:05-cr-00203-TDC Document 190 Filed 05/24/21 Page 4 of 9

“the now-defunct stacking provisions of § 924(c)” that no longer apply after the passage of the
FSA and now is significantly higher than the sentence he would have received “under the modern
statutory scheme.” Mot. at 7-8, ECF No. 174. Prior to the FSA, and at the time of the prosecution
and sentencing of King, the Government could and would charge defendants with multiple §
924(c) counts for possessing, using, carrying, brandishing, or discharging a firearm during and in
relation to a crime of violence or drug trafficking offense, based on different incidents within the
same criminal episode, and after the first § 924(c) count, which would require a mandatory
consecutive sentence of five, seven, or ten years depending on how the firearm was used, each of
the additional § 924(c) counts would be subject to a mandatory 25-year consecutive sentence. 18
U.S.C. § 924(c)(1)(C) (2012). Section 403 of the FSA (“FSA § 403”) limited the applicability of
such 25-year sentences to violations “that occur[red] after a prior conviction under this subsection
ha[d] become final,” FSA § 403, such that they would not apply to multiple § 924(c) charges in
the same prosecution of a first-time § 924(c) offender. FSA § 403(a). In McCoy, the Fourth Circuit
upheld the granting of a sentence reduction based on the “extraordinary and compelling reason”
that the defendant’s sentence “would be dramatically shorter today” in light of “the First Step Act’s
elimination of sentence-stacking” under 18 U.S.C. § 924(c). McCoy, 981 F.3d at 275, 284-85.
More broadly, the court held that district courts may consider as “extraordinary and compelling
reasons” that there is a “gross disparity between” the defendant’s sentence and “sentences
Congress now believes to be an appropriate penalty for the defendant[’s] conduct” and that the
defendant’s sentence is of a magnitude that “Congress itself views as dramatically longer than
necessary or fair” under existing law. Jd. at 285-86. Where King has requested a sentence

reduction on the very same basis addressed in McCoy, the Court has the authority to grant it.
Case 1:05-cr-00203-TDC Document 190 Filed 05/24/21 Page 5 of 9

Here, a sentencing reduction is warranted. Under present law, the 13 stacked § 924(c)
charges against King would not have resulted in 25-year mandatory consecutive sentences and
instead would have been resulted in only 5-year sentences on each count. See FSA § 403(a); 18
U.S.C. § 924(c)(1)(C). Further, under present practice in this District, the Government almost
certainly would not have charged 13 different § 924(c) charges in the same prosecution and instead
likely would have charged only a single § 924(c) count. Thus, the likely Guidelines range would
have been 78 to 97 months on the non-§ 924(c) counts, as modified in 2014, and 60 months on the
consecutive § 924(c) count, for a total Guidelines range of 138-157 months. Even if additional §
924(c) counts were charged in this particular case, where those counts would presently result in
only five-year mandatory consecutive sentences, the result would be a gross disparity between
King’s sentence and the sentence he would receive under present circumstances. This disparity is
far greater than the difference at issue in McCoy, in which the court found “extraordinary and
compelling reasons” for a sentence reduction where a defendant charged with a series of 12
robberies had pleaded guilty to two counts of Hobbs Act robbery under 18 U.S.C. § 1951(a) and
two § 924(c) counts, resulting in a mandatory consecutive sentence of 32 years and a total sentence
of more than 35 years. See McCoy, 981 F.3d at 277, 288.

The Court concludes that King has presented “extraordinary and compelling reasons”
arising from the gross disparity between his sentence of over 300 years based on the stacked §
924(c) counts and the sentence he would receive if sentenced today that warrant a reduction
pursuant to 18 U.S.C. § 3582(c)(1)(A).

B. COVID-19

King also argues that the COVID-19 pandemic presents “extraordinary and compelling

reasons” that warrant a reduction in his sentence to time served. This Court has previously found
Case 1:05-cr-00203-TDC Document 190 Filed 05/24/21 Page 6 of 9

that the fact that an inmate is at high risk for death or severe illness from COVID-19 based on age,
medical conditions, or other factors, particularly when coupled with the fact that the inmate is
incarcerated within a prison in which there is imminent risk of exposure to COVID-19, could
establish “extraordinary and compelling reasons” within the meaning of 18 U.S.C. § 3582(c)(1)(A)
that could justify a reduced sentence or release.

Here, however, King, who is 51 years old, has not identified any condition that places him
at increased risk for severe illness from COVID-19. Moreover, although the Federal Correctional
Institution in Bennettsville, South Carolina (“FCI-Bennettsville”), at which King is incarcerated,
previously had a substantial number of cases of COVID-19, it presently has only one active case
of COVID-19. See Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases,
https://www.bop.gov/coronavirus/ (last visited May 17, 2021). At this point, 597 inmates and 120
correctional staff at FCI-Bennettsville have already been vaccinated. See Federal Bureau of
Prisons, COVID-19 Coronavirus: COVID-19 Vaccine Implementation,
https://www.bop.gov/coronavirus/ (last visited May 17, 2021). Accordingly, the Court does not
find that there are extraordinary and compelling reasons for a sentence reduction based on the
COVID-19 pandemic.

III. Sentence Reduction

King has requested a sentence reduction to time served, which would consist of a sentence
of approximately 16 years and one month. After the 2014 modification, the Guidelines range on
the non-§ 924(c) counts was 78 to 97 months, before consideration of any mandatory consecutive
sentences for § 924(c) counts. The Government, however, argues that to the extent there is a
sentence reduction, it should result in a sentence of 65 years and one day, with five-year

consecutive sentences on each of the charged § 924(c) counts. As discussed above, under present
Case 1:05-cr-00203-TDC Document 190 Filed 05/24/21 Page 7 of 9

practice in this District, the addition of 13 § 924(c) counts on a single defendant in a single
prosecution would almost certainly not occur, so the Court rejects the Government’s approach.

Rather, in considering the appropriate sentence reduction, the Court considers not only the
Guidelines range, but also the sentencing factors under 18 U.S.C. § 3553(a). The nature and
circumstances of this offense were particularly egregious. King and Murray were corrupt
Baltimore City police officers engaged in an extensive scheme to abuse their authority as police
officers to rob drug dealers, arrange for the sale of their drugs, and receive a share of the profits.
Beyond the number of incidents, the presence of firearms, and the trafficking in controlled
substances during those offenses, this crime is particularly heinous because of the betrayal of the
public trust that Defendants perpetrated. By violating their oath and using their badges to commit
rather than thwart crimes, Defendants contributed to a culture of corruption in the Baltimore City
Police Department during the relevant time period that has had extremely detrimental effects on
the community. Given the nature of this offense, even under present circumstances, a severe
sentence is necessary to reflect the seriousness of the offense, promote respect for the law, provide
just punishment, provide deterrence to other officers, and protect the public from further crimes.

This conclusion remains true even upon consideration of the history and circumstances of
the defendant. As a police officer, King had no prior criminal record, and he had served honorably
in the United States Army. Since being imprisoned, King has had no significant disciplinary
record, he has taken numerous self-improvement courses, and he continues to have the strong
support of family members.

The Court also considers the perspective of the trial and sentencing judge, who was better
situated to evaluate both the nature and circumstances of the offense and the history and

characteristics of the defendant. At the time of sentencing, Judge Motz stated that the 315-year
Case 1:05-cr-00203-TDC Document 190 Filed 05/24/21 Page 8 of 9

sentence that he was required to impose “is absolutely disproportionate to the wrong that was
committed, although the wrong that was committed was certainly a very serious one.” Sentencing
Hrg. Tr. at 25, ECF No. 174-1. He stated that in the absence of the constraints imposed by
mandatory consecutive sentences on the stacked § 924(c) counts, he would have imposed a
substantially lower sentence. He stated, “I frankly think this case should have been considered in
the range of the low end of the guidelines, the top end of the guidelines, plus a five year
consecutive.” /d. at 30. At the time, the high-end of the Guidelines range was deemed to be 151
months, which would have resulted in a total sentence of 211 months. At another point, he stated
that even with two § 924(c) counts—the first with a five-year mandatory minimum consecutive
sentence and the second, stacked § 924(c) count requiring an enhanced 25-year consecutive
sentence—he would likely sentence King to 30 years and one day, consisting of the 30 years of
mandatory minimum sentences and one day on the remaining counts, which he stated “certainly
would be fully sufficient in this case.” Jd. at 23. Thus, although the Guidelines range was later
reduced, at the time of sentencing, Judge Motz viewed the appropriate sentence as falling
somewhere between 211 and 361 months. This range also roughly corresponds with the types of
sentences presently imposed in comparable police corruption cases in this District.

Upon consideration of the egregious nature of the offense, the personal circumstances of
the defendant, the remaining § 3553(a) factors, the perspective of the trial and sentencing judge,
and how this type of offense would be charged and sentenced in the present day, the Court will
grant a sentence reduction to a total sentence of 20 years, or 240 months, which addresses the
extraordinary and compelling reasons that warrant a sentence reduction and is sufficient but not

greater than necessary to meet the purposes of sentencing.
Case 1:05-cr-00203-TDC Document 190 Filed 05/24/21 Page 9 of 9

CONCLUSION
For the foregoing reasons, it is hereby ORDERED that:
1. King’s Motion to Reduce Sentence, ECF No. 174, is GRANTED IN PART and
DENIED IN PART.
2. The Motion is granted in that, pursuant to 18 U.S.C. § 3582(c)(1)(A), King’s
sentence is reduced to a total term of imprisonment of 240 months, as set forth in

the separate Amended Judgment. The Motion is otherwise denied.

  

Date: May 24, 2021

  
 

THEODORE D. CHUA
United States District Judg
